Citation Nr: 0831405	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a left ankle 
disability (osteoarthrosis of the right ankle).  In August 
2008, the veteran testified before the undersigned at a 
hearing held at the RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran, in written statements and in testimony before 
the Board, contends that he injured his right ankle in Spring 
1953 while working as a heavy equipment operator assigned to 
an "old Army Prisoner of War camp" in England.  
Specifically, the veteran maintains that a 20-ton crane he 
was using to unload trailers tipped over, causing him to fall 
out of the crane and land on his ankle.  The veteran further 
claims that he sought medical treatment for his right ankle 
injury at a hospital at Sculthorpe Royal Air Force Base and 
has had problems with his ankle ever since.  

The veteran's post-service medical records reflect that he 
sought treatment for right ankle problems in November 2005, 
January 2006 and November 2006.  His private orthopedic 
physicians have determined, based upon clinical examinations 
and X-rays, that the veteran currently suffers from chronic 
osteoarthritis of the right ankle that is likely to worsen 
over time.  However, neither physician has provided an 
opinion on whether the veteran's current right ankle 
disability is related to his period of active service.

While the veteran asserts that he was treated for a right 
ankle injury at the Sculthorpe Royal Air Force Base hospital 
in Spring 1953, no service medical records from that facility 
have been associated with the claims folder.  Thus, it is 
possible that some service medical records are not present in 
the claims folder.  Because VA is on notice that there may be 
service medical records that may be applicable to the 
veteran's claim for service connection and because those 
records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Additionally, it appears that the veteran's service personnel 
records remain outstanding.  The veteran and his 
representative requested that VA obtain his service personnel 
records to show that he was assigned to work as a heavy 
equipment operator at an Army Prisoner of War camp in England 
in Spring 1953.  Because those records have not yet been 
associated with the veteran's claims folder and because they 
may be of use in deciding the claim, an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices, 
to obtain the veteran's service medical 
records from Sculthorpe Royal Air Force 
Base in Spring 1953, as well as his 
complete service personnel records 
dated from June 1951 to April 1955.  
Associate all documents obtained with 
the veteran's claims folder.  Document 
all attempts to obtain the veteran's 
service records in the claim folder and 
continue attempts to obtain them until 
it is reasonably certain that further 
attempts would be futile or it is 
reasonably certain that the records do 
not exist.  Issue a formal finding as 
to the unavailability of any service 
records that cannot be obtained.

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

